—Order, Supreme Court, Bronx County (Stanley Green, J.), entered June 7, 1996, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The action, which is based on plaintiff’s lack of informed consent to an abortion performed by defendant, was properly *203dismissed on the ground that Public Health Law § 2805-d does not require physicians to refer patients to counseling on alternatives to abortion or to provide such counseling to patients seeking elective abortions (see, Perez v Park Madison Professional Labs., 212 AD2d 271, 274; compare, Planned Parenthood v Casey, 505 US 833, 881-885, 902).
We have considered plaintiffs other arguments and in the circumstances find them to be without merit. Concur—Rosenberger, J. P., Nardelli, Andrias and Colabella, JJ.